

Execution Version
CONSENT OF GRANTORS


Dated: January 7, 2019

Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of May 2, 2016, among Barclays Bank PLC (as successor in interest to Credit
Suisse AG, Cayman Islands Branch), as Collateral Agent, Barclays Bank PLC, as
Authorized Representative under the Credit Agreement, and Wells Fargo Bank,
National Association, as Initial Other Authorized Representative (as the same
may be amended, restated, supplemented, waived, or otherwise modified from time
to time, the “Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.


Each of the Grantors listed on Annex 1 hereto has read the foregoing
Intercreditor Agreement and consents thereto. Each of the Grantors agrees that
it will not take any action that would be contrary to the express provisions of
the foregoing Intercreditor Agreement, agrees to abide by the requirements
expressly applicable to it under the foregoing Intercreditor Agreement and
agrees that, except as otherwise provided therein, no First-Priority Secured
Party shall have any liability to the Grantors for acting in accordance with the
provisions of the foregoing Intercreditor Agreement. Each of the Grantors
confirms that the foregoing Intercreditor Agreement is for the sole benefit of
the First-Priority Secured Parties and their respective successors and assigns,
and that the Grantors are not an intended beneficiary or third party beneficiary
thereof except to the extent otherwise expressly provided therein.


Each of the Grantors agrees to take such further action and to execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the Collateral Agent may reasonably request to effectuate the
terms of and the lien priorities contemplated by the Intercreditor Agreement.


This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.


[Remainder of this page intentionally left blank]
























Doc#: US1:12389397v3






--------------------------------------------------------------------------------





Annex I (Supplement No. 5)


Grantors
Jurisdiction of Organization
Fire & Security Holdings, LLC
Delaware
Red Hawk Fire & Security, LLC
Colorado
RED HAWK FIRE & SECURITY (NY), LLC
New York
RED HAWK FIRE & SECURITY (CA), LLC
California
RED HAWK SECURITY SYSTEMS, LLC
Texas
TELE-TECTOR OF MARYLAND, INC.
Maryland
Red Hawk Fire & Security (CHES), LLC
Delaware
ATCi Communications, Inc.
Florida
FIRE SYSTEMS INTERNATIONAL, INC.
New York
Pratt Landry Associates, Inc.
Louisiana
Century Sprinkler Holdings Corporation
Delaware
Chain Electric Holdings, Inc.
Delaware

























































A-1






--------------------------------------------------------------------------------







IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.






FIRE & SECURITY HOLDINGS, LLC
RED HAWK FIRE & SECURITY, LLC
RED HAWK FIRE & SECURITY (NY), LLC
RED HAWK FIRE & SECURITY (CA), LLC
RED HAWK SECURITY SYSTEMS, LLC TELE-TECTOR OF MARYLAND, INC.
RED HAWK FIRE & SECURITY (CHES), LLC
ATCI COMMUNICATIONS, INC.
FIRE SYSTEMS INTERNATIONAL, INC. PRATT LANDRY ASSOCIATES, INC. CENTURY SPRINKLER
HOLDINGS CORPORATION
CHAIN ELECTRIC HOLDINGS, INC.




 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary















































[Signature Page to Consent of Grantors]


